                Case 3:19-cv-01857-VAB Document 1 Filed 11/20/19 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT

ROBERTO RICHARDSON,                                   )
JENNIFER RICHARDSON,                                  )
AND HENRY LOPEZ                                       )      CIVIL ACTION NO.
     Plaintiffs                                       )
                                                      )
V.                                                    )
                                                      )      JURY TRIAL DEMANDED
AMERICAN HONDA FINANCE                                )
CORPORATION and                                       )
COLLATERAL RECOVERY SERVICES, LLC                     )
    Defendants                                        )
                                                      )      NOVEMBER 20, 2019


                                           COMPLAINT


     I.         INTRODUCTION

           1.      This is a suit by three consumers under the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C.        §   1692 et seq., the Connecticut Retail Installment Sales

Financing Act (“RISFA”), the Uniform Commercial Code (“UCC”), the Connecticut Credit

Collection Practices Act (“CCPA”) and the Connecticut Unfair Trade Practices Act

(“CUTPA”) in connection with an improper repossession and breach of peace by the

defendant Collateral Recovery Services, LLC (“CRS”) acting on behalf of American

Honda Finance Corporation (“AHFC”).

     II.        PARTIES

           2.      Plaintiff Roberto Richardson (“Roberto”) is a consumer residing in

Waterbury, Connecticut.

           3.      Plaintiff Jennifer Richardson (“Jennifer”) is a consumer residing in

Waterbury, Connecticut. She is Roberto’s daughter.
                 Case 3:19-cv-01857-VAB Document 1 Filed 11/20/19 Page 2 of 7



           4.       Plaintiff Henry Lopez (“Henry”, collectively “Plaintiffs”) is a consumer

residing in Waterbury, Connecticut. He is Jennifer’s husband. Roberto is his father-in-

law.

           5.       CRS is a Connecticut limited liability company located in North Branford,

Connecticut.

           6.       AHFC is a California corporation with the principal offices in Torrance,

California that regularly accepts assignment of retail installment sales contracts from

Connecticut Honda and Acura dealerships.


    Ill.         JURISDICTION

           7.       Jurisdiction in this Court is proper pursuant to 15 U.S.C.   §   1692k(d), 28

U.S.C.     §     1331, 1367, and Fed. R. Civ. P. 18(a).

           8.       This Court has jurisdiction over CRS because it is a Connecticut limited

liability company and conducts business in this state.

           9.       This Court has jurisdiction over AHFC because it regularly conducts

business in this state.

           10.      Venue in this Court is proper, because the acts complained of occurred in

this state.


    IV.          FACTUAL ALLEGATIONS

           11.      On July 20, 2018, Roberto purchased a 2015 Honda Accord (the

“Vehicle”) pursuant to a retail installment contract that was assigned to AHFC.

           12.      The purchase was made for the benefit of Jennifer and Henry, who were

the primary operators of the Vehicle and who made the payments.



                                                   2
                Case 3:19-cv-01857-VAB Document 1 Filed 11/20/19 Page 3 of 7



         13.       In June 2019, Plaintiffs fell behind in the payments for the Vehicle.

         14.       On August 10, 2019, Henry and his minor daughter were at church in

Middletown, Connecticut and the Vehicle was parked on Old Church Street.

         15.       After services, Henry and his daughter returned to the Vehicle and were

resting before the afternoon services. Isabella was asleep.

         16.       The Vehicle was running and they were about to drive to get something to

eat. The Vehicle was parallel parked on the side of the road.

         17.       Suddenly, Henry noticed a truck reversing towards them at a high rate of

speed. It appeared to Henry that it might strike the Vehicle.

         18.       Henry shifted the Vehicle into reverse and began backing up to avoid the

truck.

         1 9.      Henry then realized the truck was a tow truck that was attempting to hoist

the Vehicle while he and his daughter where inside of it.

         20.       The tow truck was operated by Timothy Clark (“Clark”), an employee of

CRS.

         21.       Clark was acting as an employee and representative of CRS at all times.

         22.       CRS was attempting to repossess the Vehicle on behalf of AHFC.

         23.       Clark was able to hook the Vehicle despite Henry backing up and in the

process damaged the Vehicle’s tires and undercarriage.

         24.       Henry got out of the Vehicle to protest and told Clark to stop towing the

Vehicle.

         25.       Clark refused to stop and used profanity when replying to Henry that he

would not terminate the tow.



                                                 3
               Case 3:19-cv-01857-VAB Document 1 Filed 11/20/19 Page 4 of 7



         26.      Henry’s daughter remained in the Vehicle while Clark hoisted it.

         27.      Henry called the Middletown police, who responded about ten minutes

later.

         28.      The responding officers erroneously told Henry and Clark that Clark could

tow the Vehicle despite having commiffed a breach of peace.

         29.      Henry and Isabella were permitted to remove their bags, but not all of their

personal belongings, before the Vehicle was towed away by Clark.


    V.         CAUSES OF ACTION

               a. FAIR DEBT COLLECTION PRACTICES ACT (CR5)

         30.      CRS’ conduct, as described above, violated the FDCPA        §    1692f(6), in that

it continued with a repossession attempt after it became apparent that the Vehicle could

not be taken without breach of peace, and that it breached the peace in repossessing

the Vehicle.

         31.      CRS is liable to the Plaintiffs for actual damages, including damages for

emotional distress suffered by Henry, plus additional damages of up to $1 ,000.

         32.      CRS is also liable to Plaintiff for attorney’s fees and costs.


               b. RETAIL INSTALLMENT SALES FINANCING ACT (AHFC)

         33.      AHFC violated RISFA, Conn. Gen. Stat.      §   36a-785(a) by attempting to

repossess the Vehicle in a manner that breached the peace. See Aviles v. Wayside

Auto Body, Inc., 49 F. Supp. 3d 216, 226 (D. Conn. 2014) (“Connecticut precedent

suggests that a repossessor may breach the peace if they repossess a vehicle in the

face of oral protest from the owner of the vehicle.”).



                                                 4
             Case 3:19-cv-01857-VAB Document 1 Filed 11/20/19 Page 5 of 7



       34.      AHFC’s violations were willful, and AHFC is therefore not entitled to a

deficiency under the Contract and is barred from recovering any finance, delinquency or

collection charge or any interest under the Contract.

       35.      Additionally, Pursuant to Conn. Gen. Stat.    § 42-1 5Obb,   Plaintiff is entitled

to her attorney’s fees and costs as a matter of law.

             c. UNIFORM COMMERCIAL CODE (AHFC)

       36.      By attempting to repossess the Vehicle in a manner that breached the

peace, AHFC violated C.G.S.     § 42a-9-601    by failing to extend Plaintiffs’ their rights

under the Contract, which violation breached Article 9 of the Uniform Commercial Code.

       37.      Pursuant to Conn. Gen. Stat.   § 42a-9-625,   AHFC is liable to Plaintiffs for

an amount equal to the credit service charge plus ten percent of the principal amount of

the amount financed as shown on the Contract.


             d. CREDITOR COLLECTION PRACTICES ACT (AHFC)

       38.      AHFC violated the CCPA, Conn. Gen. Stat.       § 36a-645 et seq.     by engaging

in conduct the natural consequence of which was to harass and abuse Plaintiff and by

using fraudulent, deceptive, and misleading practices in connection with the collection of

the Debt.

      39.       In acting as AHFC’s agent, CRS used obscene and harassing language in

violation of Conn. Agencies Regs.    § 36a—647—5    in the course of the repossession.

      40.       For AHFC’s unfair acts, Plaintiffs seek damages (including emotional

distress damages), statutory damages, and attorney’s fees and costs pursuant to the

Conn. Gen. Stat.   § 36a-648(a).



                                               5
             Case 3:19-cv-01857-VAB Document 1 Filed 11/20/19 Page 6 of 7



             e. CUTPA (ALL DEFENDANTS)

       41.      Defendants violated CUTPA, Conn. Gen. Stat.      § 42-1 1 Oa et seq.   by their

activities described above.

      42.       Defendants’ acts as described above were unfair, immoral, unethical,

oppressive, and unscrupulous as such to cause substantial injury to consumers.

      43.       The plaintiffs have sustained an ascertainable loss as a result of

Defendants’ acts, including but not limited to the payments Plaintiffs made under the

Contract and the deprivation of the Vehicle, which was damaged in the tow.

      44.       Defendants are liable to Plaintiffs for their actual damages, attorney’s fees

and costs, and punitive damages pursuant to Conn. Gen. Stat.       § 42-1 10g.




                                              6
         Case 3:19-cv-01857-VAB Document 1 Filed 11/20/19 Page 7 of 7




       WHEREFORE, the Plaintiffs claim statutory damages of $1 ,000, actual damages,

punitive damages, attorney’s fees and costs, and an order that AHFC is not entitled to

any deficiency.

                                     PLAINTIFFS, ROBERTO RICHARDSON,
                                     JENNIFER RICHARDSON AND HENRY LOPEZ



                                               le
                                               i S. Bun
                                        dblinn @ consumerlawgroup.com
                                        Brendan L. Mahoney
                                        bmahoney@ consumerlawgroup.com
                                        Consumer Law Group, LLC
                                        35 Cold Spring Rd. Suite 512
                                        Rocky Hill, CT 06067
                                        Tel. (860) 571-0408
                                        Fax (860) 571-7457
                                        Juris No. 414047




                                           7
